UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1783



NADINE YVETTE LAFELL,



                                              Petitioner - Appellant,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                               Respondent - Appellee.



            Appeal from the United States Tax Court.
                           (05-20562)


Submitted: October 31, 2006                 Decided:   November 2, 2006



Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nadine Yvette Lafell, Appellant Pro Se.   Kenneth L. Greene,
Michael J. Haungs, UNITED STATES DEPARTMENT OF JUSTICE, Tax
Division, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Nadine   Yvette   Lafell   appeals    the   tax   court’s   order

dismissing her petition for lack of jurisdiction. We have reviewed

the record and find no reversible error.         Accordingly, we affirm

for the reasons stated by the tax court.         Lafell v. Comm’r, IRS,

Tax Ct. No. 05-20562 (U.S. Tax Ct. May 2, 2006).         We dispense with

oral   argument   because    the   facts   and   legal   contentions     are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  AFFIRMED




                                   - 2 -